Citation Nr: 1511077	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for non-obstructive coronary artery disease/ischemic heart disease, claimed to have resulted from VA laparoscopic appendectomy in July 2007 or associated VA treatment in July/August 2007. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a chronic respiratory disability, claimed to have resulted from VA laparoscopic appendectomy in July 2007 or associated VA treatment in July/August 2007. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for blood clot in left leg, claimed as a consequence of infection due to VA laparoscopic appendectomy in July 2007 or associated VA treatment in July/August 2007.

REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to May 1967.  The TDIU issue is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The hearing loss, coronary artery/heart disease, and respiratory disease issues are each before the Board on appeal from a March 2010 rating decision by the RO.  In January 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  This appeal (with all issues except that involving the left leg blood clot, discussed below) was previously before the Board in May 2012, when the case was remanded for additional development.

At the January 2012 Board hearing and in an undated written brief, the Veteran's attorney explained that the Veteran believes several aspects of his claims seeking compensation under 38 U.S.C.A. § 1151 had not been recognized and adjudicated by the RO.  Upon reviewing the statements of the Veteran and his attorney, including a March 2010 written explanation of contentions, the Board observed that the Veteran has referred to residuals of a blood clot, a "raging infection," and residuals of a collapsed right lung as disabilities for which he seeks compensation under 38 U.S.C.A. § 1151.  The lung issue appears to be reasonably encompassed within the scope of the respiratory disability claim currently on appeal.   The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a blood clot and residuals of an unspecified infection have been raised by the record, and the Board's May 2012 remand referred the matter to the Agency of Original Jurisdiction (AOJ).  In October 2012, the RO issued a rating decision denying compensation under 38 U.S.C.A. § 1151 for blood clot in left leg due to infection from appendectomy at Oklahoma City VAMC (VA Medical Center).  In November 2012, the Veteran's attorney submitted correspondence stating: "This letter is a notice of disagreement with the VA's October 19, 2012 rating decision that denied [the Veteran]'s claim for blood clot in left leg."  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal includes multiple claims seeking compensation under 38 U.S.C.A. § 1151 for disabilities alleged to have arisen from a VA laparoscopic appendectomy in July 2007 or associated VA treatment in July/August 2007.  One such claim seeks compensation under 38 U.S.C.A. § 1151 for blood clot in the left leg.  As mentioned in the Introduction above, that particular issue must be remanded for the issuance of an SOC.  An October 2012 RO rating decision denied the claim, and the Veteran filed a timely notice of disagreement (NOD) in November 2012; no SOC has been issued in response to date.  Because no SOC has been issued to in response to the timely NOD, the Board must remand the claim for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for non-obstructive coronary artery disease/ischemic heart disease as well as for chronic respiratory disability, both claimed to have resulted from VA laparoscopic appendectomy in July 2007 or associated follow-up VA treatment in July/August 2007.  He alleges that he suffers from new or additional cardiovascular and respiratory disabilities as a result of improper medical care at the VA facility.  Specifically, including as explained in the Veteran's March 2010 written statement, he alleges that VA failed to timely diagnose his appendicitis in July 2007, then improperly performed the laparoscopic appendectomy and allowed infection to spread within his body, then discharged him from the hospital while he remained unwell.  He reports that shortly following the July 2007 discharge from VA hospitalization, he visited a private hospital's emergency room (Pauls Valley General Hospital) and was diagnosed with significant illness and was informed by a doctor that his VA surgery had been evidently "dirty."  The Veteran further reports that when he was thereafter readmitted to the VA hospital, the consequences of the allegedly improper medical care led to development of a blood clot, a pulmonary embolism, infection, and follow-up surgery.  He further alleges that additional cardiovascular and respiratory problems have followed as a consequence of his July and August 2007 VA medical treatment.

The claims seeking compensation under 38 U.S.C.A. § 1151 for (a) non-obstructive coronary artery disease/ischemic heart disease and (b) a chronic respiratory disability have been fully and properly perfected on appeal and are before the Board.  Significantly, however, both issues arise from the same VA surgical procedure and associated medical treatment in July and August 2007 as the left leg blood clot issue arises from.  Indeed, the Veteran alleges that the left leg blood clot arose from the same etiology as the coronary artery/heart and respiratory disabilities.  Accordingly, it follows that development that may occur in the pending AOJ readjudication of the left leg blood clot issue and any determinations made regarding the VA medical care alleged to have caused the left leg blood clot may be pertinent to the coronary artery/heart and respiratory disability issues arising from the same instances of VA medical care and an allegedly connected etiology.  The Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the Board finds that it must defer final appellate review of the coronary artery/heart and respiratory disability issues until the intertwined pending left leg blood clot issue arising from the same alleged etiology and VA medical care under 38 U.S.C.A. § 1151 is resolved or prepared for appellate review.

The Board further finds that additional development of medical evidence is needed for proper appellate review of claims on appeal.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For claims filed on or after October 1, 1997, as in this case, the claimant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the treatment upon which the claim for benefits is based with the physical condition after the treatment.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.   Merely showing that a veteran received treatment and subsequently incurred an additional disability does not establish causation.  38 C.F.R. § 3.361(c).  The proximate cause of additional disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d).  To establish that the proximate cause of the claimant's disability was some instance of fault on VA's part, the evidence must show that VA providers failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the care without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Whether the proximate cause of the veteran's additional disability was an event not reasonably foreseeable is determined on a case-by-case basis depending on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Regarding compensation for respiratory disability under 38 U.S.C.A. § 1151, the RO obtained a VA advisory medical opinion in December 2012 as instructed by the Board's May 2012 remand directives.  The December 2012 VA medical opinion finds: "The veteran has chronic respiratory difficulties of fibrosis and pleural thickening as a result of the hemothorax he sustained during treatment at VAMC OKC."  However, the December 2012 VA medical opinion also finds: "There were multiple events leading to this condition.  In review of the record, no evidence is obvious that occurred directly as a result of treatment at VAMC."  Elsewhere in the report, the VA opinion provider states: "Veteran had an extended illness course following an appendectomy with multiple complications including a [] hemothorax which led to chronic respiratory disabilities of fibrosis and pleural thickening."

The Board's May 2012 remand of the respiratory disability issue directed that the VA medical opinion sought should (a) identify any and all new or aggravated respiratory disabilities the Veteran is shown to have following the VA treatment in July and August 2007, (b) explain whether any new or aggravated chronic respiratory disability is shown to be due to improper medical diagnosis and treatment (or lack thereof) or any other instance of fault in the treatment the Veteran was provided at the VA medical facility (with an explanation of rationale addressing the standard of care), and (c) explain whether any additional disability resulting from VA treatment was due to an unforeseen event.

The Board is unable to find that the December 2012 VA medical opinion adequately responds to the critical questions in this case presented by the Board's May 2012 remand directives.  The December 2012 VA medical opinion indicates that the Veteran has "chronic respiratory difficulties of fibrosis and pleural thickening as a result of the hemothorax he sustained during treatment at VAMC OKC," but introduces some confusion to the matter by making the apparently conflicting assertion that "no evidence is obvious that occurred directly as a result of treatment at VAMC."  (The Board observes, as an aside, that the reference to an absence of "obvious" evidence suggests that clarification may be necessary to solicit a medical response that can be applied to the correct legal standard of proof applicable to making determinations in this case.)  Regarding the December 2012 VA medical opinion's language that appears to support finding that fibrosis and pleural thickening are results of the hemothorax sustained during VA treatment, the Board notes that such a finding is not accompanied by answers to the remaining elements of the inquiry presented in the Board's May 2012 remand directives; there is no opinion clearly addressing the question concerning the standard of care and any instance of fault on the part of VA medical providers, and there is no opinion addressing whether any new or additional respiratory disability resulted from VA treatment due to an event not reasonable foreseeable.

Without clarification that adequately reconciles the apparently conflicting conclusions presented in the December 2012 VA medical opinion, and without responses to the pertinent questions presented in the Board's May 2012 remand directives, the Board is unable to find that the December 2012 VA medical opinion is adequate for appellate review at this time.  The Board is also unable to conclude that the December 2012 VA medical opinion substantially complies with the Board's May 2012 remand directives, further necessitating a remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that obtaining an adequate VA medical opinion on this issue provides an opportunity for such an opinion to consider and address (explaining agreement or disagreement with) the August 2012 private medical opinion of record that indicates that the Veteran has lung disability due to an unforeseeable event (including infection leading to inflammation leading to vascular problems leading to blood clot leading to pulmonary embolism) associated with the pertinent VA medical treatment.
The Board additionally finds that remand is also necessary because the evidentiary record available for review at this time appears to be incomplete.  The Board's May 2012 remand directives included instructions for the AOJ to determine the availability/existence of potentially outstanding VA medical records described by the Veteran and his representative (in addition to certain private medical records); the AOJ was also to associate with the claims-file "any pertinent VA treatment records that may have been generated since the last RO review of this matter in October 2011."  The AOJ was instructed that "[i]f any records requested are unavailable, the reason for their unavailability must be explained for the record."

A review of the record found that there may have been some confusion in the completion of the directed development.  First, the Board notes that the November 2014 supplemental SOC (SSOC) expressly indicates that the AOJ obtained and reviewed "Treatment records, VAMC Oklahoma City, from April 26, 2011, through June 16, 2014."  However, the Board's close review of the record did not locate (and therefore encompass review of) the cited records.  The Board observes that a previous SSOC from October 2011notes that the RO then "electronically reviewed" the Veteran's outpatient treatment records from Oklahoma City VA Medical Center.  It is not clear whether similar electronic review was conducted in the place of associating copies of the most recent VA medical records in the Veteran's record.  Regardless, the cited April 2011 to June 2014 VA treatment records are not available for the Board to review at this time (including upon search of both Virtual VA and the Veterans Benefits Management System (VBMS) digital claims-files).  These VA treatment records potentially include pertinent evidence, including with regard to the fact that the Veteran appears to be receiving VA medical care for his hearing loss and has already been awarded service connection for tinnitus (for instance, any medical provider's remark linking the etiology of the hearing loss to that of the tinnitus could be significant to this claim).  The referenced VA treatment records since April 2011 were actually before the AOJ and were generated by VA; they must be considered constructively of record before the Board and they must be obtained and made available for the Board's review in order for appropriate and fully informed final appellate review to proceed.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In sum, these issues (particularly the hearing loss and TDIU issues) must be remanded to obtain the outstanding VA treatment records from recent years that are constructively of record so that they may be actually reviewed by the Board in making a final decision.  Additionally, the respiratory disability issue must be remanded to obtain an adequate medical opinion in compliance with the Board's prior remand directives.  The left leg blood clot issue must be remanded for the issuance of an SOC.  Adjudication of the coronary artery/heart disability and respiratory disability claims must be deferred because of the remand of the inextricably intertwined left leg blood clot issue.  Finally, the claim seeking a TDIU rating is inextricably intertwined with the issues being remanded; hence, consideration of that matter must be deferred pending resolution of the other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1.  In accordance with the terms of the Board's prior March 2012 remand, the AOJ should obtain all pertinent VA treatment records that have been generated since the last update of the Veteran's claims-file.  In particular, the AOJ must ensure that the VA treatment records described in the November 2014 SSOC are actually made available for review as part of the evidentiary record in this case ("Treatment records, VAMC Oklahoma City, from April 26, 2011, through June 16, 2014").  Additionally, all pertinent VA treatment records that have been generated since June 16, 2014 should likewise be made available for review as part of the evidentiary record.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

2.  The AOJ should issue an appropriate SOC addressing the Veteran's timely November 2012 notice of disagreement on the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for blood clot in left leg, claimed as a consequence of infection due to VA laparoscopic appendectomy in July 2007 or associated VA treatment in July/August 2007.  The appellant must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, the matter should be returned to the Board for further appellate consideration.

3.  After the record is determined to be complete, the AOJ should arrange for the Veteran's entire record, to specifically include this remand, to be forwarded to the December 2012 VA examiner (the author of the report addressing respiratory disability) for review and an addendum advisory medical opinion.  That provider should be requested to clarify and complete responses to the critical medical questions presented in the Board's prior May 2012 remand directives in connection with his claim seeking compensation under 38 U.S.C.A. § 1151 for a chronic respiratory disability.  If the December 2012 examiner is unavailable (or unable) to provide the opinion sought, the record should be forwarded to another appropriate physician for the opinions sought (and examination of the Veteran arranged, if determined to be necessary).  The Veteran's claims file must be reviewed by the examiner.

Based on a review of the record, and any examination conducted, the consulting provider should offer opinions that respond to the following: 

(a) Please identify any (and all) new or aggravated respiratory disability (by diagnosis/pathology and associated impairment of function) the Veteran is shown to have following his VA treatment in July and August 2007.  [The rationale provided should discuss the apparently conflicting observations in the prior (December 2012) VA medical opinion (identifying "chronic respiratory difficulties of fibrosis and pleural thickening as a result of the hemothorax he sustained during treatment at VAMC OKC," but also asserting that "no evidence is obvious that occurred directly as a result of treatment at VAMC").]  Please also discuss (expressing agreement or disagreement with) the August 2012 private medical opinion that identifies respiratory disability as a result of the July/August 2007 VA medical care.

(b) Please opine whether any new or aggravated chronic respiratory disability is at least as likely as not (a 50% or greater probability) due to improper medical diagnosis and treatment (or lack thereof) or any other instance of fault in the treatment the Veteran was provided at the VA medical facility?  The explanation of rationale for the response to this question should encompass discussion of the standard of care the Veteran received.

(c) Please opine whether any additional disability resulting from VA treatment is due to an unforeseen event.   Please discuss the August 2012 private medical opinion of record indicating that the Veteran has a respiratory disability due to an unforeseen series of complications from the VA treatment (expressing agreement or disagreement with the opinion along with an explanation of the reasons for the agreement or disagreement).

The examiner should identify all etiological factors implicated in any new or aggravated respiratory disability shown since the Veteran was treated by VA in July and August 2007.

4.  After resolution of any and all intertwined claims pending, the AOJ should review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

